Name: Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  plant product
 Date Published: 1966-07-11

 Avis juridique important|31966L0400Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed /* CODIFIED VERSION CF 374Y0608(01) */ Official Journal 125 , 11/07/1966 P. 2290 - 2297 Danish special edition: Series I Chapter 1965-1966 P. 0108 English special edition: Series I Chapter 1965-1966 P. 0124 Greek special edition: Chapter 03 Volume 1 P. 0235 Spanish special edition: Chapter 03 Volume 1 P. 0166 Portuguese special edition Chapter 03 Volume 1 P. 0166 Finnish special edition: Chapter 3 Volume 1 P. 0123 Swedish special edition: Chapter 3 Volume 1 P. 0123 COUNCIL DIRECTIVE of 14 June 1966 on the marketing of beet seed (66/400/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee; Whereas the production of sugar beet and fodder beet (hereinafter called "beet") occupies an important place in the agriculture of the European Economic Community; Whereas satisfactory results in beet cultivation depend to a large extent on the use of appropriate seed ; whereas to this end certain Member States have for some time restricted the marketing of beet seed to high-quality seed ; whereas they have been able to take advantage of the systematic plant selection work carried out over several decades which has resulted in the development of sufficiently stable and uniform types and varieties of beet which, by reason of their characters, promise to be of great value for the purposes in view; Whereas greater productivity will be achieved in Community beet cultivation if for the choice of the types and varieties permitted to be marketed the Member States apply uniform rules which are as strict as possible; Whereas it is, however, justifiable to restrict marketing to certain types or varieties only if the farmer can be sure of actually obtaining seed of those types or varieties; Whereas certain Member States have for this purpose been applying certification schemes which are intended by official control to ensure the identity and purity of the types and varieties; Whereas such schemes already exist at international level for maize seed (Food and Agriculture Organisation of the United Nations) and for herbage seed (Organisation for Economic Co-operation and Development); Whereas it is desirable to establish a uniform certification scheme for the Community based on the experience gained in the application of those schemes; Whereas the scheme should apply to marketing both in other Member States and on domestic markets; Whereas, as a general rule, beet seed should be allowed to be marketed only if it has been officially examined and certified, in accordance with the rules for certification, as basic seed or certified seed ; whereas the choice of the technical terms "basic seed" and "certified seed" is based on already existing international terminology; Whereas beet seed which is not placed on the market should not, in view of its minor economic importance, be subject to Community rules ; whereas Member States must retain the right to make such seed subject to special provisions; Whereas Community rules should not apply to seed shown to be intended for export to third countries; Whereas, in order to improve the quality of Community beet seed, certain requirements must be laid down as to polyploidy, monogermity, 1 OJ No 109, 9.7.1964, p. 1744/64. segmentation, analytical purity, germination and moisture content ; whereas, in adopting provisions in this field, account should be taken of the requirements based on the recommendations of the International Institute for Sugar Beet Research, which are already in general application in the sugar beet seed trade; Whereas, in order to ensure the identity of the seed, Community rules on packaging, sampling, sealing and marking must be established ; whereas to this end the labels should give the particulars needed both for official control and for the information of the farmer and should clearly show the Community nature of the certification; Whereas, in order to ensure that both the requirements as to the quality of seed and the provisions for ensuring its identity are complied with during marketing, the Member States must make provision for appropriate control arrangements; Whereas seed satisfying these requirements should, without prejudice to Article 36 of the Treaty, be subject to no marketing restrictions other than those provided for in Community rules; Whereas, during a first stage, until a common catalogue of types or varieties has been established, the restrictions allowed should include in particular the right of Member States to restrict the marketing of seed to those types or varieties which are of value for cropping and use in their own territory; Whereas, subject to certain conditions, seed multiplied in another country from basic seed certified in a Member State should be recognised as being equivalent to seed multiplied in that Member State; Whereas, on the other hand, provision should be made for authorising the marketing within the Community of beet seed harvested in third countries only if such seed affords the same assurances as seed officially certified within the Community and complying with Community rules; Whereas, during periods in which there are difficulties in obtaining supplies of certified seed of the various categories, seed satisfying less stringent requirements should temporarily be permitted to be marketed; Whereas, in order to harmonise the technical methods of certification used in the various Member States and to enable comparisons to be made in the future between seed certified within the Community and that coming from third countries, Community test fields should be established in Member States to permit annual post-control of seed of the category "certified seed"; Whereas the Commission should be entrusted with the task of adopting certain measures for the application of this Directive ; whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close co-operation between Member States and the Commission within a Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to beet seed marketed within the Community. Article 2 For the purposes of this Directive, the following definitions shall apply: A. Beet : sugar and fodder beet of the species Beta vulgaris L. B. Basic seed : seed (a) which has been produced under the responsibility of the breeder according to well-defined practices for the maintenance of the type or variety; (b) which is intended for the production of seed of the category "certified seed"; (c) which, subject to the provisions of Article 4, satisfies the conditions laid down in Annex I for basic seed ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. C. Certified seed : seed (a) which is of direct descent from basic seed; (b) which is intended for the production of beet; (c) which, subject to the provisions of Article 4 (b), satisfies the conditions laid down in Annex I for certified seed ; and (d) which has been found by official examination to satisfy the above-mentioned conditions. D. Monogerm seed : genetically monogerm seed. E. Precision seed : seed which has been artificially transformed into monogerm seed. F. Official measures : measures taken (a) by State authorities, or (b) by any legal person whether governed by public or by private law, acting ander the responsibility of the State, or (c) in the case of ancillary activities which are also under State control, by any natural person duly sworn for that purpose, provided that the persons mentioned under (b) and (c) derive no private gain from such measures. Article 3 1. The Member States shall provide that beet seed may not be placed on the market unless it has been officially certified as "basic seed" or "certified seed" and unless it satisfies the conditions laid down in Annex I (B). 2. The Member States shall ensure that the official examinations of seed are carried out in accordance with current international methods, in so far as such methods exist. 3. Member States may provide for derogations from the provisions of paragraph 1: (a) for bred seed of generations prior to basic seed; (b) for tests or for scientific purposes; (c) for selection work; (d) for seed as grown, marketed for processing, provided that the identity of the seed is ensured. Article 4 Member States may, however, by way of derogation from the provisions of Article 3, (a) authorise the official certification and marketing of basic seed which does not satisfy the conditions laid down in Annex I in respect of germination ; to this end all necessary measures shall be taken to ensure that the supplier guarantees a specific germination which he shall state for marketing purposes on a special label bearing his name and address and the reference number of the seed lot; (b) in order to make seed rapidly available, notwithstanding the fact that the official examination to check compliance with the conditions laid down in Annex I in respect of germination has not been concluded, authorise the official certification and the marketing as far as the first buyer by way of trade of seed of the categories "basic seed" or "certified seed". Certification shall be granted only on presentation of a provisional analytical report on the seed and provided that the name and address of the first recipient are indicated ; all necessary measures shall be taken to ensure that the supplier guarantees the germination ascertained at the provisional analysis ; this germination shall be stated for marketing purposes on a special label bearing the name and address of the supplier and the reference number of the lot. These provisions shall not apply to seed imported from third countries, save as otherwise provided in Article 15 in respect of multiplication outside the Community. Article 5 Member States may, as regards the conditions laid down in Annex I, impose additional or more stringent requirements for the certification of seed produced in their own territory. Article 6 1. Each Member State shall establish a list of the types or varieties of beet officially accepted for certification in its territory ; the list shall indicate the main morphological or physiological characters by which types or varieties of plants directly derived from seed of the category "certified seed" can be distinguished one from another. 2. In the case of hybrids and synthetic varieties, the authorities responsible for acceptance and certification shall be informed of the genealogical components. The Member States shall ensure that the results of the examination and the description of the genealogical components are, if the breeder so requests, treated as confidential. 3. A type or variety shall be accepted for certification only if it has been established by official or officially controlled examinations, particularly growing trials, carried out for three successive years, that the type or variety is sufficiently uniform and stable. 4. The types or varieties accepted shall be officially checked at regular intervals. If during such examinations, particularly growing trials, carried out over a number of years, it is found that any of the conditions for acceptance for certification are no longer satisfied, acceptance shall be revoked and the type or variety deleted from the list. If one or more secondary characters of a type or a variety have changed, the description in the list shall be altered forthwith. 5. These lists and any alterations made to them shall be sent forthwith to the Commission, which shall communicate them to the other Member States. Article 7 1. The Member States shall require that, for the checking of types and varieties and for the examination of seed for certification, samples are drawn officially in accordance with appropriate methods. 2. For the examination of seed for certification, samples shall be drawn from homogeneous lots ; the maximum weight of a lot and the minimum weight of a sample are given in Annex II. Article 8 The Member States shall provide that seed of the category "certified seed" may not be marketed: (a) as polyploid seed unless the percentage of diploids does not exceed 40; (b) as triploid seed unless the percentage of triploids is at least 75; (c) as tetraploid seed unless the percentage of tetraploids is at least 85. Article 9 1. The Member States shall require that basic seed and certified seed be marketed only in sufficiently homogeneous consignments and in sealed containers bearing, as prescribed in Articles 10 and 11, a sealing device and markings. 2. Member States may, for the marketing of small quantities to the final consumer, provide for derogations from the provisions of paragraph 1 in respect of packaging, sealing and marking. Article 10 1. The Member States shall require that packages of basic seed and certified seed be officially sealed in such a manner that when the container is opened the seal is damaged and cannot be reattached. 2. Packages shall not be resealed except officially. If packages are resealed, the fact of resealing, the date of resealing and the authority responsible therefor shall be stated on the label required under Article 11 (1). Article 11 1. The Member States shall require that packages of basic seed and certified seed: (a) be labelled on the outside with an official label in one of the official languages of the Community conforming to the specification in Annex III ; it shall be attached with the official seal ; the colour of the label shall be white for basic seed and blue for certified seed ; for marketing in other Member States the label shall bear the date on which the official seal was attached ; if, as envisaged in Article 4 (a), the basic seed does not satisfy the conditions laid down in Annex I in respect of germination, this fact shall be stated on the label; (b) contain an official document, in the same colour as the label, giving the same information as that required under Annex III for the label ; this document is not necessary if the information is printed indelibly on the container. 2. Member States may: (a) require that in all cases the date on which the official seal was attached be stated on the label: (b) provide in the case of small packets for derogations from the provisions of paragraph 1. Article 12 This Directive shall not affect the right of Member States to require that, in cases other than those provided for in Article 4, containers of basic seed or certified seed, whether the seed has been produced in their own territory or imported, must, if the seed is to be marketed within their territory, bear a supplier's label. Article 13 The Member States shall require that any chemical treatment of basic seed or certified seed be noted either on the official label or on the supplier's label and on the container or inside it. Article 14 1. The Member States shall ensure that basic seed and certified seed which have been officially certified and whose containers have been officially marked and sealed as prescribed in this Directive are subject to no marketing restrictions as regards their characters, examination arrangements, marking or sealing other than those laid down in this Directive. 2. Member States may: (a) until such time, which should not be later than 1 January 1970, as a common catalogue of types or varieties can be introduced, restrict the marketing of beet seed to those types or varieties which are entered in a national list based on value for cropping and use in their territory ; the conditions for inclusion in this list shall be the same for types and varieties coming from other Member States as for domestic types and varieties; (b) provide that beet seed may not be placed on the market unless it corresponds to specified sizes. Article 15 The Member States shall provide. that beet seed produced directly from basic seed certified in one Member State and harvested in another Member State or in a third country is to be regarded as equivalent to certified seed harvested in the State which produced the basic seed if that seed has undergone field inspection satisfying the conditions laid down in Annex I (A), and if official examination has shown that the conditions laid down in Annex I (B) for certified seed are satisfied. Article 16 1. The Council, acting by a qualified majority on a proposal from the Commission, shall determine whether: (a) in the case provided for in Article 15, the field inspections in the third country satisfy the conditions laid down in Annex I (A); (b) beet seed harvested in a third country and affording the same assurances as regards its characters and the arrangements for its examination, for ensuring its identity, for marking and for control is equivalent in these respects to basic seed or certified seed harvested within the Community and complying with the provisions of this Directive. 2. Until such time as the Council has taken a decision under paragraph 1, the Member States shall be free to take such decisions themselves. This right shall expire on 1 July 1969. Article 17 1. In order to remove any temporary difficulties in the general supply of basic seed or certified seed that occur in one or more Member States and cannot be overcome within the Community, the Commission, acting in accordance with the procedure laid down in Article 21, shall authorise one or more of the Member States to accept for marketing, for a period to be set by the Commission, seed of a category satisfying less stringent requirements. 2. For a category of seed of any given type or variety, the official label shall be that provided for the corresponding category ; in all other cases it shall be dark yellow. The label shall always state that the seed in question is of a category satisfying less stringent requirements. Article 18 This Directive shall not apply to beet seed shown to be intended for export to third countries. Article 19 The Member States shall make suitable arrangements for beet seed to be officially controlled during marketing, at least by check sampling, as regards its compliance with the requirements of this Directive. Article 20 1. Community test fields shall be established within the Community for the annual post-control of seed samples taken during check sampling ; these fields shall be subject to inspection by the Committee referred to in Article 21. 2. These comparative tests shall, during a first stage, be used to harmonise the technical methods of certification so as to obtain results which are equivalent. As soon as this aim is achieved, annual progress reports shall be made on the comparative tests and sent in confidence to the Member States and to the Commission. The Commission shall, in accordance with the procedure laid down in Article 21, set the date for the first report. 3. The Commission acting in accordance with the procedure laid down in Article 21, shall make the necessary arrangements for the comparative tests to be carried out. Beet seed harvested in third countries may be included in the comparative tests. Article 21 1. Where the procedure laid down in this Article is to be followed, matters shall be referred by the Chairman, either on his own initiative or at the request of the representative of a Member State, to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry (hereinafter called the "Committee") set up by the Council Decision of 14 June 1966 1. 2. Within the Committee, the votes of the Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the Chairman according to the urgency of the matter. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 22 This Directive shall be without prejudice to the provisions of national laws justified on grounds of the protection of health and life of humans, animals or plants or the protection of industrial and commercial property. Article 23 The Member States shall, not later than 1 July 1968, bring into force the laws, regulations or administrative provisions necessary to comply with the provisions of Article 14 (1) and, not later than 1 July 1969, those necessary to comply with the other provisions of this Directive and its Annexes. They shall forthwith inform the Commission thereof. Article 24 This Directive is addressed to the Member States. Done at Brussels, 14 June 1966. For the Council The President P. WERNER ANNEX I Conditions for certification A. THE CROP 1. The crop shall have sufficient identity and purity of type or variety. 2. The seed producer shall submit all the multiplications of a given type or variety of seed for examination by the certification authority. 3. There shall be at least one official field inspection and in the case of basic seed at least two such inspections, one of stecklings and one of the seed-producing plants. 4. The field shall be so cultivated and the crop at such a stage of development as to permit identity and varietal purity to be adequately checked. 1 OJ No 125, 11.7.1966, p. 2289/66. 5. The minimum distances from neighouring crops shall be: >PIC FILE= "T0019157"> These distances can be disregarded if there is sufficient protection from any undesirable foreign pollination. B. THE SEED 1. The seed shall have sufficient identity and purity of type or variety. 2. Diseases which reduce the usefulness of the seed shall be at the lowest possible level. 3. The seed shall also satisfy the following conditions: (a) >PIC FILE= "T0019158"> The percentage by weight of other seeds shall not exceed 0 73, including not more than 0 71 of weed seeds. For this purpose at least 200 grammes of the sample shall be examined. (b) Special conditions for monogerm seed and for precision seed: (aa) Monogerm seed: At least 90 % of the germinated clusters shall give single seedlings. (bb) Precision seed: At least 65 % and as from 1 July 1971 at least 70 % of the germinated clusters shall give single seedlings ; the percentage of clusters giving three or more seedlings shall not exceed five, calculated on the germinated clusters. ANNEX II >PIC FILE= "T0019159"> ANNEX III Label A. Required information 1. "Seed certified in accordance with European Economic Community rules" 2. Certification authority and Member State 3. Reference number of lot 4. Sugar or fodder beet 5. Type or variety 6. Category 7. Country of production 8. Declared net or gross weight 9. In the case of polyploid seed of the category "certified seed" : the word "polyploid" In the case of triploid seed of the category "certified seed" : the word "triploid" In the case of tetraploid seed of the category "certified seed" : the word "tetraploid" 10. In the case of monogerm seed : the word "monogerm" 11. In the case of precision seed : the word "precision". B. Minimum dimensions 110 mm Ã  67 mm.